       Case 3:14-cv-00599-SDD-RLB             Document 191       03/29/21 Page 1 of 22



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

MICHAEL N. MANUEL                                                    CIVIL ACTION

VERSUS                                                               NO. 14-599-SDD-RLB

TURNER INDUSTRIES GROUP, LLC,
ET AL.

                                             ORDER

       This matter is before the Court on the parties’ briefing with respect to the scope of

discovery in this action remanded by the Fifth Circuit. The plaintiff, Michael N. Manuel, has

filed an opening brief and response brief. (R. Doc. 187, 190). Turner Industries Group, LLC has

filed an opening brief and response brief. (R. Doc. 186, 189). Prudential Insurance Company of

America has filed an opening brief and response brief. (R. Doc. 184, 188).

I.     Factual and Procedural History

       Michael N. Manuel (“Plaintiff”) filed a Complaint naming as defendants his former

employer, Turner Industries Group, LLC (“Turner”), and the entity that provides short term

disability (“STD”) and long term disability (“LTD”) policies to employees of Turner, The

Prudential Insurance Company of America (“Prudential”). (R. Doc. 1, “Complaint”). Plaintiff

alleges that he had to discontinue work as a supervisor of pipe fitters and welders because of a

“cervical fusion and carpal tunnel release” performed by his doctor on October 22, 2012.

(Complaint, ¶ 7). Plaintiff alleges that Prudential and Turner approved and paid STD benefits for

the period of October 22, 2012 through January 20, 2013. (Complaint, ¶ 8). Plaintiff further

alleges that he applied for and was denied LTD benefits based on a pre-existing condition

exclusion that was “identical” to the one contained in the STD policy under which he was

awarded benefits. (Complaint, ¶ 9). After denying his LTD benefits, Prudential demanded

Plaintiff to pay back the $7,920.00 he received in STD benefits. (Complaint, ¶ 13). Plaintiff
           Case 3:14-cv-00599-SDD-RLB                  Document 191           03/29/21 Page 2 of 22



seeks a judgment providing that the STD benefits were properly paid, and the LTD benefits are

owed, under the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§

1001-1461,1 and applicable state law.

           Plaintiff further alleges that he requested a copy of the plan documents from Turner

pursuant to 29 U.S.C. 1132(c) (“ERISA § 502(c)”), and was provided an alleged “plan

document” that was neither dated nor signed. (Complaint, ¶ 20). Plaintiff “asserts that the plan

deficiencies in the present alleged plan are such that the plan’s exclusions cannot be enforced

against Plaintiff” and that “he is entitled to penalties for Defendants[’] failure to deliver him the

formal written and signed plan document” as required by ERISA. (Complaint, ¶¶ 21-22).

           Prudential filed a counterclaim stating that it is entitled to recover overpayments to

Plaintiff for excess STD benefits pursuant to 29 U.S.C. § 1132(a)(3) (“ERISA § 502(a)(3)”). (R.

Doc. 7 at 11-12).

           Plaintiff filed an Amended Complaint. (R. Doc. 49, “Amended Complaint”). In the

Amended Complaint, Plaintiff asserts claims under ERISA § 502(a)(3), alleging that the “Turner

and/or Prudential breached their fiduciary duty” by failing to comply with ERISA procedures

under 29 U.S.C. § 1133 by, among other things, failing to provide dated and signed plan

documents, failing to provide a proper Summary Plan Description (“SPD”) and other plan

documents accurately reflecting the benefits provided, failing to identify the independent

medical/physician review who recommended denial on administrative appeal, relying on new

grounds for denial of LTD benefits at the last level of administrative appeal, and seeking

recovery of STD benefits only after Plaintiff appealed the denial of LTD benefits. (Amended

Complaint, ¶ 23). Plaintiff “also asserts that Prudential further violated fiduciary duties owed to

the Plan and to [Plaintiff] by operating under a conflict of interest in that it was the entity that


1
    This claim for benefits is brought under 29 U.S.C. § 1132(a)(1) (“ERISA § 502(a)(1)”).
                                                           2
        Case 3:14-cv-00599-SDD-RLB                Document 191          03/29/21 Page 3 of 22



was charged with deciding whether benefits should be paid, and was the entity that was to pay

said benefits.” (Amended Complaint, ¶ 24).

        Plaintiff also brings an ERISA-based “retaliation” claim alleging that “[t]o the extent that

Turner as plan administrator was aware of and concurred in the actions taken by Prudential to

threaten [Plaintiff], the actions of Prudential and Turner constituted a retaliatory effort to force

[Plaintiff] to forego his benefit appeal rights” in violation of 29 U.S.C. § 1140 (“ERISA § 510”)

and state law. (Amended Complaint, ¶¶ 27-31). Plaintiff also raises additional allegations in

support of his ERISA § 502(a)(1) claim, ERISA § 502(c) claim, and related state law. (Amended

Complaint, ¶¶ 32-37).

        Ruling on various dispositive motions, the district court dismissed Plaintiff’s claims and

granted Prudential summary judgment on its counterclaim. (R. Docs. 102, 103, 104).2 The

district court held that Plaintiff’s ERISA § 502(a)(3) breach of fiduciary duty claims are

unavailable because Plaintiff has an adequate remedy under ERISA § 502(a)(1)(B) and/or

Prudential is not the plan administrator, Plaintiff’s ERISA § 510 claim fails because Prudential is

not Plaintiff’s employer, Plaintiff’s ERISA § 502(c) claim fails because Prudential is not the plan

administrator, and Plaintiff’s state law claims are preempted by ERISA. (R. Doc. 102).

        The district court further held that there “is substantial evidence in the record to support

Prudential’s decision in denying LTD benefits to Plaintiff based upon the pre-existing condition

[exclusion] contained in the Plan,” granted Prudential summary judgment on its counterclaim for

return of the STD benefits because they were “related to a medical condition that the Plaintiff

was receiving medical treatment for during the pre-existing condition period contained in the



2
 Manuel v. Turner Indus. Grp., LLC, 2016 WL 5349446 (M.D. La. Sept. 23, 2016); Manuel v. Turner Indus. Grp.,
LLC, 2016 WL 5404151 (M.D. La. Sept. 26, 2016); Manuel v. Turner Indus. Grp., LLC, 2016 WL 5699714 (M.D.
La. Sept. 28, 2016).

                                                      3
          Case 3:14-cv-00599-SDD-RLB                Document 191          03/29/21 Page 4 of 22



Plan,” and awarded Prudential the amount of $7,920.00 plus interest, and reasonable costs and

attorney’s fees under 29 U.S.C. § 1132(g)(1). (R. Doc. 103).

           Finally, the district court dismissed Plaintiff’s claims against Turner at the summary

judgment stage, finding that that Plaintiff’s ERISA § 502(c) claim fails because Turner timely

provided documents and there is no signature requirement, Plaintiff’s ERISA § 510 claim fails

because there was no evidence that Turner took any retaliatory employment action against

Plaintiff, and Plaintiff’s remaining ERISA § 502(a)(3), ERISA § 502(a)(1)(B), and state law

claims fail for the same reasons that they failed against Prudential. (R. Doc. 104). In doing so,

the district court denied Plaintiff’s motion for discovery pursuant to Rule 56(d) as moot. (R. Doc.

104 at 8).

           The district court denied Plaintiff’s motion for reconsideration of the foregoing rulings.

(R. Doc. 135).3

           On appeal, the Fifth Circuit reversed and remanded certain ERISA claims. Manuel v.

Turner Indus. Grp., L.L.C., 905 F.3d 859 (5th Cir. 2018). While affirming the district court’s

application of an “abuse of discretion” standard of review, the Fifth Circuit reversed the

dismissal of Plaintiff’s claim for plan benefits as to Prudential under ERISA § 502(a)(1)(B) for

failure to consider Prudential’s undisputed structural conflict of interest. Id. at 868-870. The Fifth

Circuit also held that “ERISA § 510 claims may be maintained against non-employers” and,

accordingly, reversed the dismissal of the ERISA § 510 for interference with protected rights

brought against Prudential and remanded “for appropriate discovery and consideration of

[Plaintiff’s] contentions.” Id. at 870-71. The Fifth Circuit also reversed the district court’s grant



3
    Manuel v. Turner Indus. Grp. LLC, 2017 WL 4150945 (M.D. La. Sept. 19, 2017).



                                                        4
       Case 3:14-cv-00599-SDD-RLB               Document 191        03/29/21 Page 5 of 22



of summary judgment to Prudential on its counterclaim for equitable relief under ERISA §

502(a)(3), further holding that the district court must determine whether Plaintiff kept his award

of STD benefits separate from his general assts or dissipated the entire amount on nontraceable

assets, which would preclude an award. Id. at 873-74 (citing Montanile v. Board of Trustees, 577

U.S. 136 (2016)).

        With respect to Turner, the Fifth Circuit reversed the dismissal of Plaintiff’s claims for

fiduciary breach under ERISA § 502(a)(3) for providing an untimely and non-compliant SPD,

specifically holding that “claims for injuries relating to SPD deficiencies are cognizable under

ERISA § 502(a)(3) and not ERISA § 502(a)(1)(B).” Manuel, 905 F.3d at 865-866 (citing CIGNA

Corp. v. Amara 563 U.S. 421, 443-44 (2011); Singletary v. United Parcel Service, Inc., 828 F.3d

342, 348-49 (5th Cir. 2016)). The Fifth Circuit also reversed the dismissal of Plaintiff’s ERISA §

502(c) claim with respect to Turner at the summary judgment stage, finding that Plaintiff had

identified record evidence (i.e., plan documents in the administrative record containing a plan

amendment not included in the Turner production) supporting his contention that a penalty could

be assessed against Turner. Manuel, 905 F.3d at 871-872.

        The Fifth Circuit instructed the district court to consider anew any discovery requests

related to Manuel’s surviving claims. Id. at 872-874. On the topic of Prudential’s structural

conflict of interest, the Fifth Circuit specifically stated: “[h]ad the district court considered the

conflict, it might have permitted limited conflict discovery, and the court ultimately might have

concluded that Prudential abused its discretion when it concluded that Manuel had a preexisting

condition.” Id. at 869. As to the ERISA § 510 claim for interference with protected rights

brought against Prudential, the Fifth Circuit required “appropriate” discovery that allows for

“consideration of [Plaintiff’s] contentions.” Id. at 871.



                                                   5
       Case 3:14-cv-00599-SDD-RLB             Document 191        03/29/21 Page 6 of 22



       After remand, Plaintiff served his First Set of Interrogatories and First Request for

Production of Documents on Prudential (R. Docs. 187-1, 187-2). Prudential provided responses.

(R. Doc. 187-3, 187-4). Plaintiff also served his First Set of Interrogatories and First Request for

Production of Documents on Turner. (R. Docs. 187-5, 187-6). Turner provided responses. (R.

Doc. 187-7). Finally, Plaintiff served draft Rule 30(b)(6) depositions notices on Prudential (R.

Doc. 187-8) and Turner (R. Doc. 187-9).

       The Court has issued a protective order, agreed upon by the parties, governing the

exchange of confidential information. (R. Doc. 161).

       After Prudential and Turner provided their written discovery responses, but prior to any

Rule 30(b)(6) depositions, the parties participated in a settlement conference with the Court but

were unable to reach an agreement. (R. Doc. 170).

       The Court then ordered the parties to submit a proposed scheduling order, including a

proposed briefing schedule on the issue of discovery. (R. Doc. 174). In the briefing schedule, the

Court instructed the parties to address any deposition notices and Rule 30(b)(6) topics, as well as

any other formal discovery that has been served and whether it was subject to objections. (R.

Doc. 177; see R. Doc. 182). The parties submitted the required briefing and the applicable

discovery requests and responses. (R. Docs. 184, 185, 186, 187, 188, 189, 190). In addition,

Turner has supplemented its responses to Plaintiff’s written discovery requests. (R. Doc. 190-1).

No Rule 30(b)(6) depositions have taken place.

       Plaintiff seeks an order requiring Turner and Prudential to fully respond to all written

discovery requests, to produce any remaining documents, and to submit to Rule 30(b)(6)

depositions. (R. Doc. 187). Plaintiff represents that while Prudential has produced certain

documents, it has argued that discovery beyond the administrative record is not allowed and has

withheld documents on the basis of its employee’s privacy concerns. (R. Doc. 187 at 3-5).

                                                 6
       Case 3:14-cv-00599-SDD-RLB             Document 191        03/29/21 Page 7 of 22



Plaintiff also represents that while Turner had initially agreed to produce certain documents, its

supplemental responses raise new objections and responses to certain discovery requests. (R.

Doc. 187 at 5; R. Doc. 190 at 10-11).

       Prudential argues that with respect to the claims brought against it, Plaintiff is only

entitled to the limited written discovery responses already provided and Prudential should not be

subject to a Rule 30(b)(6) deposition. (R. Doc. 184). Prudential argues that any additional

discovery outside of the administrative record and what it has agreed to provide is irrelevant,

disproportional to the needs of the case, and exceeds the limited scope of discovery ordered by

the Fifth Circuit on remand. (R. Doc. 188 at 3-13). Prudential further asserts that it should not be

subject to discovery on the remanded claims brought against Turner. (R. Doc. 188 at 13-14).

       Turner concedes that the limitations on discovery generally imposed on ERISA §

502(a)(1)(B) claims do not apply to the remaining ERISA § 502(a)(3) and ERISA § 502(c)

against it, which are limited only by the requirements of Rule 26. (R. Doc. 186; R. Doc. 189 at 1-

2). Turner argues that to the extent Plaintiff is seeking an order compelling discovery, the relief

sought is premature and the parties should first have the opportunity to attempt to resolve their

issues in good faith in a meaningful discovery conference as required by Rule 37. (R. Doc. 189 at

2-6). Turner argues that its supplemental responses should moot certain issues raised by Plaintiff,

further representing that following a reasonable search it “has produced all relevant materials it

has been able to locate responsive to the Requests.” (R. Doc. 189 at 3). Finally, Turner argues

that although it has no general opposition to submitting to its Rule 30(b)(6) deposition, the

parties have not discussed the specific topics raised in the deposition notice. (R. Doc. 189 at 3-4).




                                                 7
       Case 3:14-cv-00599-SDD-RLB              Document 191       03/29/21 Page 8 of 22



II.    Law and Analysis

       A.      General Legal Standards Governing Discovery in ERISA Actions

       ERISA provides federal courts with jurisdiction to review benefits determinations made

by fiduciaries or plan administrators. See 29 U.S.C. § 1132(a)(1)(B). When considering a claim

for benefits, the fiduciary or plan administrator has “the obligation to identify the evidence in the

administrative record and the claimant must be afforded a reasonable opportunity to contest

whether the record is complete.” Estate of Bratton v. National Union Fire Ins. Co. of Pittsburgh,

PA, 215 F.3d 516, 521 (5th Cir. 2000). A plaintiff can request that additional evidence be added

to the administrative record prior to the fiduciary or plan administrator’s consideration of that

record. Id. “Thus, the administrative record consists of relevant information made available to

the administrator prior to the complainant’s filing of a lawsuit and in a manner that gives the

administrator a fair opportunity to consider it.” Id.

       The Fifth Circuit has held that, with respect to claims under ERISA § 502(a)(1)(B),

evidence is inadmissible “to resolve the merits of the coverage determination—i.e. whether

coverage should have been afforded under the plan—unless the evidence is in the administrative

record, relates to how the administrator has interpreted the plan in the past, or would assist the

court in understanding medical terms and procedures.” Crosby v. Louisiana Health Service and

Indem. Co., 647 F.3d 258, 263 (5th Cir. 2011) (citing Vega v. Nat’l Life Ins. Servs., Inc., 188

F.3d 287, 299-300 (5th Cir. 1999) (en banc), overruled on other grounds by Metro. Life Ins. Co.

v. Glenn, 554 U.S. 105 (2008), as recognized by LifeCare Mgmt. Servs. LLC v. Ins. Mgmt.

Adm’rs Inc., 703 F.3d 835 (5th Cir. 2013)). Accordingly, a claimant in an ERISA § 502(a)(1)(B)

action is “not entitled to a second chance to produce evidence demonstrating that coverage

should be afforded.” Crosby, 647 F.3d at 263.



                                                  8
       Case 3:14-cv-00599-SDD-RLB             Document 191        03/29/21 Page 9 of 22



       However, the Fifth Circuit also held that evidence is admissible “to resolve other

questions that may be raised in an ERISA action” under ERISA § 502(a)(1)(B) including (1)

whether the administrative record submitted is complete, (2) whether the plan administrator

complied with ERISA’s procedural regulations, and (3) whether and to what extent there may be

a conflict of interest created by a plan administrator’s dual role in making benefits

determinations and funding the plan. Id. The Fifth Circuit found that the plaintiff sought to

discovery evidence on these three issues identified above. The Fifth Circuit also cautioned

district courts to “monitor discovery closely” and “guard against abusive discovery” in ERISA §

502(a)(1)(B) actions. Id. at 264.

       Furthermore, district courts have held that discovery regarding fiduciary duty claims

under ERISA § 502(a)(3) should not be limited to the administrate record and should, instead, be

governed by the general scope of discovery provided by Rule 26(b). See, e.g., Lauga v. Applied

Cleveland Holdings, Inc., No. 16-14022, 2017 WL 3867543, at *2 (E.D. La. Mar. 30, 2017)

(holding discovery should be allowed in § 502(a)(3) action); Malbrough v. Kanawha Ins. Co.,

943 F. Supp. 2d 684, 700 (W.D. La. 2013) (“Because this court has found that this case involves

claims for relief under ERISA § 1132(a)(3), and that § 1132(a)(3) does not have the same

stringent discovery limits as ERISA § 1132(a)(1)(B) cases, the court orders that the parties

proceed with discovery.”); Coffey v. Hartford Life & Accident Ins. Co., 318 F.R.D. 320, 323

(W.D. Va. 2017) (“[A] breach of fiduciary duty claim that . . . concerns materials and events

outside of the administrative review process should not be subject to the same discovery

constraints as a typical denial of benefits claim.”) (citing Marlbrough, 943 F. Supp. 2d 692-93));

Milby v. Liberty Life Assurance Co. of Boston, No. 13-487, 2016 WL 4599919, at *5 (W.D. Ky.

Sept. 2, 2016) (“[T]his Court finds that discovery is permissible in this case due to the existence

of a breach of fiduciary duty claim pursuant to § 1132(a)(3).”); Moran v. Life Ins. Co. of N.A.

                                                 9
        Case 3:14-cv-00599-SDD-RLB                   Document 191           03/29/21 Page 10 of 22



Misericordia U., No. 13-765, 2014 WL 4251604, at *9 (M.D. Pa. Aug. 27, 2014) (holding that

discovery on breach of fiduciary duty claim was warranted and listing numerous cases in

support).

         Rule 26(b)(1) provides the following: “Unless otherwise limited by court order, the scope

of discovery is as follows: Parties may obtain discovery regarding any non-privileged matter that

is relevant to any party’s claim or defense and proportional to the needs of the case, considering

the importance of the issues at stake in the action, the amount in controversy, the parties’ relative

access to relevant information, the parties’ resources, the importance of the discovery in

resolving the issues, and whether the burden or expense of the proposed discovery outweighs its

likely benefit. Information within this scope of discovery need not be admissible in evidence to

be discoverable.” Fed. R. Civ. P. 26(b)(1). In addition, the court must limit the frequency or

extent of discovery if it determines that: “(i) the discovery sought is unreasonably cumulative or

duplicative, or can be obtained from some other source that is more convenient, less

burdensome, or less expensive; (ii) the party seeking discovery has had ample opportunity to

obtain the information by discovery in the action; or (iii) the proposed discovery is outside the

scope permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C).

         B.       Scope of this Discovery Order

         The Fifth Circuit ordered the district court “to consider appropriate and related discovery

requests anew” to the extent a claim remains on remand. Manuel, 905 at 872-73.

         While Plaintiff largely frames his briefing as a “motion to compel,” there is no motion

pending before the Court and the brief is not accompanied by a Rule 37(a)(1) certificate.4 The


4
 “On notice to other parties and all affected persons, a party may move for an order compelling disclosure or
discovery. The motion must include a certification that the movant has in good faith conferred or attempted to confer
with the person or party failing to make disclosure or discovery in an effort to obtain it without court action.” Fed.
R. Civ. P. 37(a)(1).

                                                         10
      Case 3:14-cv-00599-SDD-RLB              Document 191        03/29/21 Page 11 of 22



purpose of the instant order is generally to define the scope of discovery with respect to the

claims and defenses remanded by the Fifth Circuit. In determining the scope of discovery,

including whether and to what extent additional discovery is warranted, the Court will consider

the written discovery and responses already served.

       After the issuance of the instant Order, the parties must review their discovery requests

and responses to determine whether they are consistent with the instant Order. The parties shall

then supplement their discovery requests and responses appropriately. To the extent this Order

and any supplemental discovery requests and responses do not resolve a particular dispute, the

appropriate party may move for an order compelling discovery under Rule 37 or a protective

order under Rule 26, following the required good faith conference under, respectively, Rule

37(a)(1) or Rule 26(c)(1).

       C.      Plaintiff’s ERISA § 502(a)(1)(B) Claim for Benefits against Prudential

               1.      Prudential’s Structural Conflict of Interest

       There is no dispute that “Prudential has a structural conflict—it has a fiduciary obligation

to participants as claims administrator but also suffers a direct financial loss whenever claims are

paid.” Manuel, 905 F.3d at 869 (citing Metropolitan Life v. Glenn, 554 U.S. 105, 108 (2008)). In

Glenn, the Supreme Court concluded that “a reviewing court should consider [a structural]

conflict as a factor in determining whether the plan administrator has abused its discretion in

denying benefits; and that the significance of the factor will depend upon the circumstances of

the particular case.” 554 U.S. at 108. In remanding Plaintiff’s ERISA § 502(a)(1)(B) claim for

benefits, the Fifth Circuit stated that had the district court properly considered the impact of

Prudential’s conflict on its claims decision, and given the conflict the appropriate weight, “it

might have permitted limited conflict discovery” and “ultimately might have concluded that



                                                 11
       Case 3:14-cv-00599-SDD-RLB             Document 191        03/29/21 Page 12 of 22



Prudential abused its discretion when it concluded that [Plaintiff] had a preexisting condition.”

Manuel, 905 F.3d at 869 (citing Crosby, 647 F.3d at 263 n.6).

       Given the foregoing, Plaintiff seeks discovery of “the specific facts and internal controls

at Prudential,” as well as “past claims history” and “steps taken to insulate decision makers and

ensure accuracy in deciding claims,” to allow the district court to determine the extent of

Prudential’s conflict of interest. (R. Doc. 187 at 9). More specifically, Plaintiff seeks discovery

into, among other things, “(1) the identities of the reviewers and the administrative appeal

reviewers, and of the medical personnel involved (including any physicians), (2) the

compensation of these individuals and whether their compensation is in any way linked to the

outcome of benefit claims, (3) any steps taken to insulate those individuals who make the benefit

determinations, (4) any controls or procedures instituted to ensure accuracy of decision making,

and (5) past claims history and how Prudential has interpreted the applicable plan provisions in

the past.” (R. Doc. 187 at 10).

       Prudential represents that it “has produced information that (1) identifies the individuals

who participated in each and every review and claims handling decision; (2) describes the way

that these individuals are compensated and how their compensation is not related to the outcome

of benefit claims; (3) describes how Prudential addresses [its] structural conflict of interest to

eliminate its effect on claims handling and how it reduces bias; (4) identifies the contracts

between it and Turner; and (5) identifies the records that address its claims handling of Plaintiff’s

claims.” (R. Doc. 188 at 5-6). Prudential also represents that it “has produced documents that

include: (1) all of the documents that Prudential received, generated, and considered in

connection with Plaintiff’s STD and LTD claims, as well as its decision to recoup the improperly

paid STD benefits; (2) its relevant policies and procedures regarding claims handling and

compensation; (3) the relevant certificate of insurance and contract with Turner; (4) Prudential’s

                                                 12
        Case 3:14-cv-00599-SDD-RLB                     Document 191           03/29/21 Page 13 of 22



general compensation structures for the relevant employees who evaluated Plaintiff’s claims; and

(5) the CVs of reviews that Prudential possesses, has custody over, or controls.” (R. Doc. 188 at

6).5 Prudential argues, however, that compensation and performance evaluations of specific

individual claims handlers, its decision making in other cases, and any issue with the content or

drafting of the applicable plan documents do not fall within the scope of discovery. (R. Doc. 188

at 6-8).

           The Court rejects Prudential’s argument that performance evaluations and compensation

of individual claims personnel who reviewed Plaintiff’s claim fall outside the scope of discovery.

Prudential argues that this information is not relevant because it “has provided a sworn statement

that claim outcomes do not affect the compensation or evaluation of claims personnel, and has

provided its claims handling practices and procedures, and other extra-record documents.” (R.

Doc. 188 at 6 n.1). Plaintiff need not rely solely on Prudential’s assertions – the underlying

information sought falls within the scope of discovery because it is relevant to the extent of the

structural conflict of interest. See Crosby, 647 F.3d at 263.

           Prudential also argues that “cases from within the Fifth Circuit make clear that in the

context of this case” discovery of specific information pertaining to individual claims handlers is

unnecessary to evaluate whether Prudential’s structural conflict of interest played any role in its

decision making because Prudential has produced company-wide pay information and

confirmation under oath that pay is not related to claim outcomes. (R. Doc. 188 at 6-7).6 On the

contrary, district courts within the Fifth Circuit have specifically allowed such discovery,



5
  While the Court issues no specific ruling on the sufficiency of Prudential’s responses, the Court finds that there is
no dispute that these categories of information identified by Prudential fall within the scope of discovery.
6
  The single case that Prudential relies upon for this proposition did not involve a claim for benefits under ERISA,
and specifically recognized that individual salary and performance information “is sometimes compelled in ERISA
cases by courts in this circuit” in light of the information’s “relevance to the insurer's conflict of interest in both
administering and insuring the plan.” See Adoue v. Paul Revere Life Ins. Co., No. 19-10500, 2020 WL 4816054, at
*3 (E.D. La. Aug. 19, 2020).
                                                          13
      Case 3:14-cv-00599-SDD-RLB             Document 191        03/29/21 Page 14 of 22



provided that personal information is redacted. See Wittmann v. Unum Life Ins. Co. of Am., No.

17-9501, 2018 WL 1912163, at *3 (E.D. La. Apr. 23, 2018) (“[D]efendant must provide

compensation information for those attorneys and physicians, if any, who advised defendant on

the administration of plaintiff’s claim and must identify the individual(s) with the most

comprehensive knowledge of that compensation information.”); Parish v. Aetna Life Ins. Co.,

No. 12-2315, 2013 WL 3974534, at *4 (E.D. La. Aug. 2, 2013) (“The Court also finds that with

regard to the performance evaluations, only those related to those employees who reviewed

plaintiff’s claim are discoverable. . . . Any personal information should be redacted from the

evaluations.”); but see Parish v. Aetna Life Ins. Co., No. 12-2315, 2013 WL 3974534, at *4

(E.D. La. Aug. 2, 2013) (“[W]ith regard to any information sought regarding the compensation

scheme, bonus structures and other pay incentives, the Court orders production only of company-

wide policies and not of individual compensation records.”). The Court finds it appropriate to

allow Plaintiff to engage in limited discovery with respect to the performance evaluations and

compensation of the individuals involved in his claim and appeal. This information can be

produced in a confidential manner, subject to the protective order in place, without subjecting

Prudential to any significant burden.

       While the Court finds that general procedures regarding Prudential’s protections against

conflicts of interests and procedures regarding the proper handling/processing of claims and

compliance with ERISA regulations fall within the scope of discovery, the Court will not require

Prudential to produce statistical information regarding its prior claims decisions, including

decisions to seek reimbursement of claims allegedly mistakenly paid, or prior interpretation of

plan terms and history of such claims handling. “[W]hile evidence of systemic bias in an ERISA

insurer’s prior claims decisions is relevant to whether that insurer’s benefits denials were

arbitrary or capricious, pure statistical evidence concerning prior claims may not be probative

                                                 14
        Case 3:14-cv-00599-SDD-RLB                   Document 191           03/29/21 Page 15 of 22



and the collection of relevant information is a significant burden on the defendant.” See Wittman,

2018 WL1912163, at *4. A structural conflict of interest “should prove less important (perhaps

to the vanishing point) where the administrator has taken active steps to reduce potential bias and

promote accuracy.” Truitt v. Unum Life Ins. Co. of Am., 729 F.3d 497, 59 (5th Cir. 2013). Given

the record, the Court finds that discovery into Prudential’s past claims handling is

disproportionate to the needs of the case.7

                  2.       Procedural Irregularities

         Plaintiff has asserted that “Prudential is liable under ERISA § 502(a)(3) because it (1)

asserted new grounds for denial of his LTD benefits at the last level of appeal and (2) failed to

identify the independent medical reviewer who recommended denying Manuel’s claim on

appeal.” Manuel, 905 at 867. In affirming the district court’s decision to dismiss Plaintiff’s

ERISA § 502(a)(3) claim as duplicative of Plaintiff’s ERISA § 502(a)(1)(B) claim, the Fifth

Circuit held that “under existing law, plaintiffs may attack problematic administrative claims

procedures under ERISA § 502(a)(1)(B).” Manuel, 905 at 867.

         In opposing discovery on the alleged procedural irregularities, Prudential asserts that

Plaintiff “has never identified a procedural irregularly,” Plaintiff has only asserted vague claims,

and, as a factual matter, there are no procedural irregularities. (R. Doc. 188 at 9-10).

         While Prudential may ultimately prevail on its defenses, the Fifth Circuit has remanded

Plaintiff’s claims of procedural irregularities to be considered under ERISA § 502(a)(1)(B).

Plaintiff is entitled to discovery outside of the administrative record regarding alleged lack of

compliance with ERISA’s procedural regulations. See Crosby, 647 F.3d at 263; see Manuel, 905



7
 While Prudential need not produce information with respect to its prior attempts to recoup allegedly mistakenly
paid benefits, Plaintiff may discovery, to the extent such information has not been produced, the procedures that
Prudential has put in place to recoup allegedly mistakenly paid benefits.

                                                         15
      Case 3:14-cv-00599-SDD-RLB             Document 191        03/29/21 Page 16 of 22



at 867 n. 4 (“Like his claim for alleged deficiencies in the SPD, Manuel seeks redress for an

injury—failing to comply with the procedural requirements of ERISA § 503—that appears

unrelated to the terms of the plan. While the plan itself might permit the assertion of new

grounds for denial of claims at the last level of appeal or the nondisclosure of medical experts,

ERISA might require different, more participant friendly, procedures.”). Plaintiff is not required

to prove the merits of her procedural defect claim to obtain discovery on it. See Katherine P. v.

Humana Health Plan of Texas, Inc., 114 F. Supp. 3d 432, 434 (W.D. Tex. 2015). Accordingly,

Plaintiff may seek discovey on the alleged procedural irregularities.

       D.      Plaintiff’s ERISA § 510 Claim for Interference with Protected Rights against
               Prudential

       The Fifth Circuit reversed the district court’s dismissal of Plaintiff’s ERISA § 510 claim

for interference with protected rights brought against Prudential, and remanded the claim “for

appropriate discovery and consideration of [Plaintiff’s] contentions.” Manuel, 905 F.3d at 870-

71.

       There is no dispute that Plaintiff alleges that the timing of Prudential’s demand for

reimbursement of the allegedly mistakenly paid STD benefits, after the termination of the LTD

administrative proceeding, was designed to dissuade Plaintiff from taking an appeal and to

interfere with his appeal rights in violation of ERISA § 510. (See R. Doc. 185-4 at 3-4)

(Plaintiff’s answer to contention interrogatory with respect to his ERISA § 510 claim).

       Prudential also does not dispute that the Fifth Circuit remanded Plaintiff’s ERISA § 510

claim for additional discovery, and concedes that an ERISA § 510 claim is not subject to the

specific limitations on discovery emplaced on an ERISA § 502(a)(1)(B) claim. (See R. Doc. 184

at 2). Nevertheless, Prudential argues that Plaintiff should not be allowed any additional

discovery because on his ERISA § 510 claim because (1) Plaintiff did not face any adverse

employment action, (2) all of the evidence related to Prudential’s claims handling is in the
                                                16
          Case 3:14-cv-00599-SDD-RLB                   Document 191          03/29/21 Page 17 of 22



administrative record, (3) deposition testimony related to Prudential’s decision-making would

simply parrot the documents already produced,8 and (4) allowing Plaintiff additional discovery

would provide him discovery to which he would not be entitled to under an ERISA §

502(a)(1)(B) claim. (R. Doc. 184 at 2-3, 9-11).

            Plaintiff may seek relevant information outside of the administrative record pertaining to

his ERISA § 510 claim. See Colley v. Sandia Nat'l Lab'ys Long Term Disability Plan, No. 99-

994, 2000 WL 36739580, at *2 (D.N.M. Sept. 28, 2000) (“It is common for discovery to be

undertaken in section 510 cases in order to prove a defendant's unlawful action.”) (citing cases).

Here, the Fifth Circuit specifically ruled that “ERISA § 510 claims may be maintained against

non-employers” given the plain language of the statute, including the use of the defined term

“person” (as opposed to the defined term “employer”) in ERISA § 510. See Manuel, 905 F.3d at

870-71; see 29 U.S.C. 1140 (“It shall be unlawful for any person to discharge, fine, suspend,

expel, discipline, or discriminate against a participant or beneficiary for exercising any right to

which he is entitled under the provisions of an employee benefit plan . . . or for the purpose of

interfering with the attainment of any right to which such participant may become entitled under

the plan . . . .”). Accordingly, Prudential’s reading that ERISA § 510 requires an “adverse

employment action” by a non-employer is contrary to the plain language of the statute and the

Fifth Circuit’s ruling.

           Furthermore, the Court rejects Prudential’s argument that Plaintiff’s ERISA § 510 claim

is really an ERISA § 502(a)(1)(B) claim in disguise, and, therefore, discovery on the claim

should be limited to the administrative record. (R. Doc. 184 at 8-11). Again, the Fifth Circuit has

allowed Plaintiff to proceed on his ERISA § 510 claim. At most, Plaintiff’s discovery on his

ERISA § 510 claim is related to his discovery on the issues of Prudential’s conflict of interest


8
    The Court discusses the availability of Rule 30(b)(6) depositions on the remand claims below.
                                                          17
      Case 3:14-cv-00599-SDD-RLB              Document 191       03/29/21 Page 18 of 22



and alleged procedural irregularities, both of which merit discovery outside of the administrative

record as discussed above. Accordingly, discovery with respect to Plaintiff’s ERISA § 510 claim

is limited only by Rule 26.

       E.      Plaintiff’s ERISA § 502(a)(3) Claim for Fiduciary Breach and ERISA §
               502(c) Claim for Civil Penalties against Turner

       The Fifth Circuit reversed the dismissal of Plaintiff’s claims for fiduciary breach under

ERISA § 502(a)(3) against Turner as the plan administrator for providing an untimely and non-

compliant SPD, but affirmed the dismissal of similar claims against Prudential because there was

no dispute that Prudential is not the plan administrator. Manuel, 905 F.3d at 865-866. The Fifth

Circuit also reversed the dismissal of Plaintiff’s ERISA § 502(c) claim with respect to Turner at

the summary judgment stage, finding that Plaintiff had identified record evidence (i.e., plan

documents in the administrative record containing a plan amendment not included in the Turner

production) supporting his contention that a penalty could be assessed against Turner. Id. at 871-

872. In so holding, the Fifth Circuit stated that “[t]he existence of the amendment in the

Prudential administrative record creates a material question of fact as to whether that amendment

had been properly executed and has, accordingly, become a component of the plan.” Id. at 872.

       Plaintiff seeks discovery from both Turner and Prudential, limited only by Rule 26(b),

with respect to his fiduciary breach claim and claim for civil penalties for failure to produce plan

documents. (R. Doc. 187 at 13-15). Turner has no objections to discovery on these claims under

Rule 26(b), but argues that any specific discovery disputes should be addressed after the parties

hold an appropriate discovery conference. (R. Docs. 186, 189). Prudential argues, however, that

it should not be subject to discovery on the fiduciary breach claims brought against Turner

because it is not the plan administrator, and any differences that Plaintiff has identified between

the documents produced by Turner and Prudential has no bearing on the key operative terms

concerning pre-existing conditions. (R. Doc. 188 at 13-15). In contrast, Plaintiff argues that it
                                               18
      Case 3:14-cv-00599-SDD-RLB              Document 191       03/29/21 Page 19 of 22



may seek discovery from Prudential on its claims against Turner to the extent that Prudential has

knowledge as to the drafting of the plan documents. (R. Doc. 190 at 9-10).

       The Court agrees with Plaintiff that discovery on the foregoing claims with respect to

both Prudential and Turner is appropriate under Rule 26(b). In remanding the breach of fiduciary

duty claim, the Fifth Circuit took no position on the defendants’ arguments “that Manuel did not

prove additional facts necessary to support the kind of equitable relief requested (e.g.,

detrimental reliance) and that none of ERISA’s documentary requirements were actually

violated,” and ordered discovery to proceed on remand. Manuel, 905 F.3d at 866, 877. The Court

finds no basis for limiting discovery with respect to Prudential simply because the only fiduciary

breach claim that survives is against Turner. The Court will allow Plaintiff to seek relevant and

proportional discovery from both Prudential and Turner on the remaining ERISA § 502(a)(3) and

ERISA § 502(c) claims brought against Turner. This includes discovery regarding who drafted

the plan, including the SPD at issue, who drafted and approved amendments to the plan, and who

was responsible for keeping a current copy of the complete plan documents.

       F.      Prudential’s ERISA § 502(a)(3) Counterclaim for Repayment of STD
               Benefits

       Finally, the Fifth Circuit reversed the district court’s grant of summary judgment to

Prudential on its counterclaim for equitable relief under ERISA § 502(a)(3), stating that the

district court must determine whether Plaintiff kept his award of STD benefits separate from his

general assts or dissipated the entire amount on nontraceable assets, which would preclude an

award. Id. at 873-74 (citing Montanile v. Board of Trustees, 577 U.S. 136 (2016)).

       The parties do not present any specific arguments regarding the scope of any additional

discovery, if any, on this remanded counterclaim. Accordingly, the parties may engage in

appropriate discovery on this issue, to the extent necessary, under Rule 26(b).


                                                 19
      Case 3:14-cv-00599-SDD-RLB             Document 191        03/29/21 Page 20 of 22



       G.      Rule 30(b)(6) Depositions

       Rule 30(b)(6) governs deposition notices directed to organizations. In the deposition

notice, the party “must describe with reasonable particularity the matters for examination.” Fed.

R. Civ. P. 30(b)(6). In response, the organization must designate an agent or other person to

testify on its behalf “about information known or reasonably available to the organization.” Id.

“The duty to present and prepare a Rule 30(b)(6) designee goes beyond matters personally

known to that designee or to matters in which that designee was personally involved. The

deponent must prepare the designee to the extent matters are reasonably available, whether from

documents, past employees, or other sources.” Brazos River Auth. v. GE Ionics, Inc., 469 F.3d

416, 433 (5th Cir. 2006).

       In remanding this action for discovery on the remaining claims, the Fifth Circuit did not

place any limitations on potential depositions, including Rule 30(b)(6) depositions of the parties.

Turner does not dispute that its Rule 30(b)(6) deposition may proceed.

       In objecting to its own Rule 30(b)(6) deposition, Prudential argues that “no deposition is

necessary here, because Prudential’s written discovery responses provide Plaintiff with the

information he needs to address any role Prudential’s structural conflict played with respect to its

claims handling.” (R. Doc. 184 at 7-8). Prudential further argues that the information sought is

not only outside of the scope of what is permitted in ERISA claims for benefits, but it is “more

easily and efficiently furnished through written discovery” because the claims are six to eight

years old and a corporate representative would only parrot the information in the claims record.

(R. Doc. 188 at 10-12).

       The sole decision relied upon by Prudential in support of these propositions denied a

discovery deposition regarding the completeness of the administrative record because the

plaintiff could obtain the information needed through written discovery. Couvillion v. Reddy Ice

                                                20
       Case 3:14-cv-00599-SDD-RLB              Document 191        03/29/21 Page 21 of 22



Corp., No. 12-204, 2013 WL 3725153, at *5-6 (M.D. La. July 12, 2013) (denying individual

deposition of financial services representative where written discovery was sufficient to

determine whether the administrative record was complete). Here, the Court has found that

Plaintiff is entitled to seek discovery on Prudential’s structural conflict of interest, alleged

procedural irregularities, alleged interference with protected rights, as well as on the breach of

fiduciary duty and civil penalty claims brought against Turner. Accordingly, unlike in Couvillon,

the scope of discovery in this action on remand is not limited to determining the completeness of

the administrative record, much less to a claim for benefits under ERISA § 502(a)(1)(B).

        Based on the foregoing, the Court will not place any general limitation on Rule 30(b)(6)

depositions of the defendants. Of course, the court may limit a Rule 30(b)(6) deposition notice to

the extent it requests the organization to designate an agent to testify on topics of information

that are overly broad, vague, or ambiguous. See, e.g., Comeaux v. Elevating Boats, LLC, No. 10-

0133, 2010 WL 4366417, at *3 (E.D. La. Oct. 20, 2010) (quashing deposition notice where the

plaintiff failed to particularize the topics of discussion in Rule 30(b)(6) deposition notice); In re

Katrina Canal Breaches Consolidates Litigation, No. 05-4182, 2008 WL 4833023 (E.D. La. July

2, 2008) (granting motion for protective order to the extent topics listed in a 30(b)(6) notice were

overly broad, vague and ambiguous); Padana Assicurazioni–Societa Azioni v. M/V Caribbean

Exp., No. 97-3855, 1999 WL 30966 (E.D. La. Jan. 21, 1999) (denying motion to compel Rule

30(b)(6) deposition where the notice was insufficiently particularized).

        As with its written discovery requests, Plaintiff is to consider the scope of this Order prior

to the service of final deposition notices. The appropriate parties must confer in good faith with

respect to the deposition topics prior to the filing of any motions to be under Rule 37 or Rule

26(c) with respect to the noticed depositions.



                                                  21
       Case 3:14-cv-00599-SDD-RLB             Document 191       03/29/21 Page 22 of 22



III.   Conclusion

       For the foregoing reasons,

       IT IS ORDERED that the parties are to continue with discovery as allowed by this

Order. The parties shall complete all discovery, including the filing of any applicable motions,

on or before July 6, 2021. At the close of discovery, the parties shall contact the undersigned for

the issuance of additional deadlines in this action including the filing of dispositive motions.

       Signed in Baton Rouge, Louisiana, on March 29, 2021.



                                              S
                                              RICHARD L. BOURGEOIS, JR.
                                              UNITED STATES MAGISTRATE JUDGE




                                                 22
